Citation Nr: 0004479	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for defective hearing, and if 
so, whether the claim is well grounded.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1987.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1996, the veteran's attempt 
to reopen a previously denied claim of entitlement to service 
connection for hepatitis was denied on appeal.  The issue of 
whether the requisite new and material evidence had been 
submitted to reopen a previously denied claim of entitlement 
to service connection for defective hearing was remanded to 
the Department of Veterans Affairs (VA), Los Angeles, 
California, Regional Office (RO) for additional development.  
Following the completion of the requested development, the 
case was returned to the Board in May 1999.  In February 
2000, the veteran's representative submitted a statement 
indicating that the veteran's claim had been reviewed, and 
that no further hearing was desired.  The claim is thus ready 
for further appellate review.  


FINDINGS OF FACT

1.  In October 1988, the RO considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for hearing loss.  

2.  Additional evidence received since October 1988 bears 
directly and substantially upon the matter of service 
connection for defective hearing.  

3.  The veteran's claim of service connection for bilateral 
sensorineural defective hearing is not plausible.  


CONCLUSIONS OF LAW

1.  The October 1988 decision of the RO that denied service 
connection for hearing loss is final; new and material 
evidence has been submitted with respect to that claim, and 
the claim is reopened.  38 U.S.C. § 4005 (1988); 38 C.F.R. 
§ 19.192 (1988); currently 38 U.S.C.A. §§ 5107(a), 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 3.385, 20.302, 20.1100 
(1999).
2.  The claim of entitlement to service connection for 
bilateral defective hearing is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially, that when the veteran's claim was 
last before the Board, the veteran had identified the 
potential existence of certain treatment records, in 
particular pre-employment physical findings, that he alleged 
were pertinent to his claim.  Given that information, under 
the authority promulgated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in Ivey v. Derwinsky, 2 Vet. App. 320 (1992), 
the Board requested that the RO attempt to secure that 
information.  The RO was subsequently able to secure the 
records in question.  The Board is unaware of any other 
potential areas of development.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, service connection may be granted 
for sensorineural hearing loss, if manifested to a 
compensable degree with one year following separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran is seeking service connection for bilateral 
defective hearing which he contends began in or was the 
result of service.  However, inasmuch as a final decision as 
to that issue has been rendered, the matter currently before 
the Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

In October 1988, the RO denied the appellant's claim of 
entitlement to service connection for hearing loss.  The 
appellant was provided notice of that action and of his right 
to appeal that decision.  In that decision, the RO found that 
no hearing loss was shown in the veteran's service medical 
records or on VA examination.  The appellant did not file a 
notice of disagreement with that decision and it became 
final.  38 U.S.C. § 4005 (1988); 38 C.F.R. § 19.192 (1988); 
currently 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 
38 C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

The Board must determine if any of the evidence received 
subsequent to the RO's 1988 decision is both "new" and 
"material," to the question of whether the veteran has a 
hearing loss, or defective hearing, that was present in 
service, within the first post-service year, or could 
otherwise be related to the veteran's period of service.  
These questions involve a medical diagnosis or opinion as to 
medical causation, and therefore require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence submitted since the RO's denial of the claim on 
the merits in 1988, and implicitly or explicitly claimed by 
the veteran to be new and material, consists of the veteran's 
own written statements, and private medical treatment records 
reflecting testing and treatment of the veteran for the 
period from 1987 through 1997, including pre-employment and 
employment physical findings generated in conjunction with 
his employment with an aircraft manufacturing company during 
that time period.  

The additional written evidence presented by the appellant 
includes reformulated allegations and summations of his 
inservice and post-service experiences.  The appellant has 
conjectured that his current hearing disorder has an 
association to his experiences during active duty including 
exposure to loud aircraft engine noises in service.  The 
appellant, however, is not shown to have the medical 
background required to provide the etiology of his current 
hearing disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

On the other hand, the newly submitted private medical 
treatment records that document the treatment of the veteran 
for the period from 1987 through 1997, were for the most 
part, generated by medical personnel who are deemed to 
possess the requisite medical knowledge to render a medical 
diagnosis and opinion of causation competent.  In addition, 
these records were not considered by the RO in 1988.  The 
additional private medical evidence that has been submitted 
reflects examination and treatment for various disorders, 
including the bilateral defective hearing disability at 
issue.  

In pertinent part, the new evidence consists of audiograms 
dated in October 1987, December 1991, September 1992, 
February 1994, and February 1996, ostensibly conducted in 
conjunction with the veteran's employment with an aircraft 
manufacturing company; a September 1987 medical examination 
report, in which the doctor commented that an "audiometer 
[was] not available, but Weber and Renne tests normal and 
hears whisper normally when doctor's back was turned to 
patient;" an April 1991, health appraisal report in which 
the veteran reported decreased hearing, and in which the 
assessment was hearing loss; an April 1991 audiology 
consultation request in which the veteran reported, by 
history, that he had had decreased hearing over ten years, 
and that he had worked with planes in the military over a 20 
year period, and "decreased audiometry in MHA"; a May 1991 
audiogram showing the results of a bilateral audiometry test, 
in which the examiner's impression was bilateral mild 
sensorineural hearing loss.  

These newly submitted records are clearly material because 
they address whether the veteran has a current hearing loss, 
diagnosed as bilateral mild sensorineural hearing loss.  
Consequently, it is evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).  It 
is thus new and material, and the claim is reopened on the 
basis of the newly submitted private medical records 
described herein.  

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), second, and having reopened the 
veteran's claim, it must now be determined whether the claim 
is well grounded, based upon all of the evidence, presuming 
its credibility.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); see also Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, No. 
97-7014 (Fed. Cir. Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In this case, even assuming its credibility, the newly 
submitted medical evidence, in conjunction with the evidence 
previously of record, does not satisfy the criteria for 
finding that the veteran has submitted a well grounded claim 
of entitlement to service connection for a bilateral hearing 
loss.  

The newly submitted medical evidence outlined above clearly 
represents the competent medical diagnosis of a current 
bilateral hearing disorder, characterized as mild bilateral 
sensorineural hearing loss, but falls short by failing to 
relate that disorder to service.  As noted, a complete review 
of the medical evidence fails to reveal any medical opinion 
or physician's comments supporting the veteran's contention 
that his claimed hearing loss is related to service or that 
pertinent disability was manifested within a year of service 
discharge.  The Board must conclude that the veteran has not 
satisfied a requisite for a well grounded claim with respect 
to that claim, namely medical evidence of a nexus between an 
in-service disease or injury and the claimed disability.

As to the veteran's own opinion that the disorder is related 
to service, he is not qualified to render a medical opinion 
and his statements cannot serve as competent medical evidence 
of the etiology of any current disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the Board notes the April 1991 audiology 
consultation request noted above in which the veteran 
reported, by history, that he had decreased hearing over ten 
years, and that he had worked with planes in the military 
over a 20 year period, and "decreased audiometry in MHA".  
With respect to this history provided by the veteran, the 
Board finds as a matter of fact, that nothing in the 
contemporaneous record suggests that the examiner had 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through his medical expertise.  LeShore v. Brown 
8 Vet. App. 406, at 409 (1995). The Board concludes that 
these statements do not represent "competent" medical 
evidence of a nexus between the veteran's service-connected 
disabilities and his claimed current disorders.  The history 
provided by the veteran is not in significant part supported 
by the objective evidence of record (i.e., the service 
medical records and the post-service VA examination report).  
See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  See also LeShore v. 
Brown, 8 Vet. App. 406 (1995).

It is noted that the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 
(1997).  The Board notes, however, that the evidence does not 
present or suggest the existence of an alternative avenue to 
service connection for a hearing loss founded upon 38 C.F.R. 
§ 3.303(b), since there is no showing of the existence of the 
chronic disorder at issue in service or during the applicable 
presumption period.  Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  
Finally, the veteran has argued that the October 1987 
audiogram that was conducted for pre-employment purposes 
during his first post-service year, demonstrates the 
requisite hearing loss during that first post-service year, 
for the purposes of imposing a presumptive basis for service 
connection.  A review of that audiogram, however, fails to 
show a hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  

The veteran is advised that in order to present a well-
grounded claim of service connection for a hearing loss, he 
must submit competent medical evidence showing he currently 
has a hearing loss disorder that is linked or related to 
service or to a service-connected disability.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for defective 
hearing.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  


	ORDER

New and material evidence has been submitted with respect to 
the claim of entitlement to service connection for bilateral 
defective hearing, and the claim is reopened.  

The claim of entitlement to service connection for bilateral 
defective hearing is not well grounded and denied.  



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

